Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 220







Daniel Steven Coss, 		Petitioner and Appellant



v.



Grant Levi, Director, 

North Dakota Department of Transportation, 		Respondent and Appellee







No. 20140211







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Kevin J. Chapman, P.O. Box 1920, Williston, N.D. 58802-1920, for petitioner and appellant.



Douglas B. Anderson, Office of Attorney General, 500 North 9th Street, Bismarck, N.D. 58501-4509, for respondent and appellee.

Coss v. Levi

No. 20140211



Per Curiam.

[¶1]	Daniel Coss appeals from a district court judgment affirming a North Dakota Department of Transportation hearing officer’s decision suspending his driving privileges for two years.  Coss argues his breath sample was not properly obtained, the Intoxilyzer test was not fairly administered to him, and he was denied a right to consult with an attorney before deciding whether to submit to the Intoxilyzer chemical test.  We summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner